DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are pending in this office action.
Claims 1, 16 and 20 are amended.
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: As per independent claims 1, 16 and 20, art of records fails to disclose at least the following:
“wherein the one or more parallel classes comprise different classes than the one or more first classes and support both instrumentation, via insertion of one or more resource usage checks and one or more limitations to class functionality as compared to the one or more first classes in the isolated virtual environment; 
 In Christopher the parallel class that is the modified class (Col 18 line 10-20) is created by instrumenting the class with probe and usage check in order to collect data associated with tenant execution. Such parallel class does not include any limitation in functionality as compared to original class (class not supporting modification or rewriting) that was the immutable class (loaded by the JVM).
 Also in Avakian, the generated class C’ from C is the parallel class and the call to the original class are forwarded to the modified class that include hooks and probe for instrumentation[0059],[0061] bounded to certain interfaces,  but does not include limitations/restrictions on functionality vis-à-vis of the original class C.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRAHIM BOURZIK whose telephone number is (571)270-7155. The examiner can normally be reached Monday-Friday (8-4:30).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wei Zhen can be reached on 571-270-2738. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/BRAHIM BOURZIK/Examiner, Art Unit 2191                                                                                                                                                                                                        /WEI Y ZHEN/Supervisory Patent Examiner, Art Unit 2191